DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/552,116, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant claims 1-5 include structures IA – VA and IB – VB which were not disclosed in the application # 12/552,116.  Priority to the said application is not granted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim recites compounds IB, IIB, IIIA, IIIB, IVA, IVB, VA, VB where the linker moiety is defined by structures which are not recited as alternatives.  Examiner recommends adding “or” to the description of the linkers in the above listed compound in order to clarify that the linker is selected from one member of the recited group.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The linker in Compound IB is described as:  [(CH2CH2)mXn] wherein “n” is 1-50.  X is defined as O, S or NH.  The claimed structure encompasses compounds that have a string of up to 50 oxygen atoms connected to one another.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serrano-Ojeda (US2011/0054019; from here on D1) in view of Ghandehari et al (US 2013/0177523; from here on D2).
Scope of prior art
D1 teaches a method for treating tumorigenic cells by administering a glutamine analogue which enters the mitochondrion and is subsequently exposed to ionizing radiation (abstract, claim 1).
In paragraph [0036] D1 teaches: “Further the present invention consists of High Z elements being attached via a side chain or ligand to the glutamine analogue.”
In paragraph [0038] D1 teaches high Z elements as platinum, vanadium, iron, cobalt, copper, molybdenum, palladium, silver, tin, tantalum, gadolinium, dysprosium, holmium, hafnium, tungsten, rhenium, osmium, iridium, gold, thallium, lead, bismuth and uranium.
In claim 2 D1 teaches source of high energy radiation as x-rays, gamma rays, microwaves, alpha particles, protons and neutrons.
Ascertaining the difference

Secondary reference
D2 teaches that gold particles can be attached to a carrier via a linker. In figure 1, d2 teaches repeating ethylene glycol units serving as a linker with the gold particle attached to the linkers’ terminal sulfur atom.  In paragraph [0040] D2 teaches polyether, polyimino and polythioether groups as linkers.
Obviousness
One skilled in the art as of the earliest filing date of the instant application would have found it obvious to practice the invention described in D1 and prepare glutamine analogues liked to a high Z element. D1 teaches the same method of treatment as is instantly claimed and suggests linking the high Z element to a glutamine analogue. While D1 does not disclose the nature of the linking moiety one would have found it obvious to utilize (poly)ethylene glycol to link the metal to glutamine in view of D2. D2 teaches polyethylene glycol linker for attaching a high Z metal to a carrier. As such, there is a suggestion to prepare glutamine analogues linked to a high Z element provided by D1, motivation for doing so also provided by D1 and an expectation of success in making the compound provided by D2.
Regarding the specific structures in claim 1.  Glutamine has 5 available positions to which the linker can be attached.  While D1 does not specify exactly where to attach the linker with the high Z element, one skilled in the art would have found it obvious to attach it any of the available positions in order to prepare the glutamine-ligand-high Z element compound with an expectation the newly formed conjugate can be used for treatment of tumorgenic cells as suggested by D1.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,469. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘469 patent is directed to a method of treating trumorigenic cells by targeting mitochondria comprising treating the cell with a radiosensitizing containing glutamine-ligand-high Z compound.  The second compound recited in claim 1 of ‘469 patent is a species of compound IB of the instant claims.

Claims 1, 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,292,956 in view of in view of Ghandehari et al (US 2013/0177523; from here on D2).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘956 patent is directed to a compound for treating trumorigenic cells by targeting mitochondria comprising treating the cell with a radiosensitizing containing glutamine-ligand-high Z compound.  The compound recited in the claim is a species of instantly claimed compound of formula IB differing only in that the instant claims specify a linker and claim 1 of ‘956 claims a linker but does not provide a structure for it.  The linker in the ‘956 patent is included in the scope of Z: “group with high Z element gold”.  One skilled in the art would have found it obvious to determine what linker to use for connecting gold to organic compounds.  D2 teaches that gold particles can be attached to a carrier via a linker. In figure 1, 

While claim 1 of ‘956 is directed to a product and the instant claims are directed to a method, one skilled in the art would have found it obvious to use the product of ‘956 in the instantly claimed method of treating trumorigenic cells because the preamble of claim 1 in the ‘956 patent recites that very method as the intended use of the claimed compound.  One would have found it obvious to utilize the compound according to its claimed intended use.

Conclusion
Claims 1-5 are pending
Claims 1-5 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628